DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   ST. LUCIE SETTLEMENT, INC.,
                             Appellant,

                                    v.

       JOSHUA J. ROBBERTS and MARIA CHEN-ROBBERTS,
                        Appellees.

                              No. 4D19-3492

                          [January 7, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 18-776 CA.

  Jacob E. Ensor and Samantha L. Simpson of Ross Earle Bonan &
Ensor, P.A., Stuart, for appellant.

  Owen Schultz of McCarthy, Summers, Wood, Norman, Melby &
Schultz, P.A., Stuart, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.